Citation Nr: 1624258	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right ulnar neuropathy. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, granting a noncompensable rating for right wrist ulnar neuropathy, effective November 10, 1998.  The evaluation was increased to 10 percent in a March 2000 rating decision, effective November 10, 1998.

In October 2004, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

In February 2005, the Board denied the Veteran's claim for an initial evaluation in excess of 10 percent for ulnar neuropathy.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In March 2006, the Court granted a Joint Motion for Remand, vacating the Board's February 2005 decision and remanding the Veteran's claim for additional development and consideration by the Board. 

Pursuant to the Court's March 2006 remand, the matter was remanded by the Board in November 2006 to allow the Agency of Original Jurisdiction (AOJ) to develop the Veteran's claim by obtaining a VA examination and attempting to obtain Social Security Administration (SSA) disability records. 

In May 2009, the Board denied the Veteran's claim for a higher initial evaluation. Thereafter, the appellant appealed the Board's decision to Court.  In September 2010, the Court granted a Joint Motion for Remand, vacating the Board's May 2009 decision and remanding the matter for additional development and consideration by the Board. 


While the above actions were pending at the Board, the Court, and the Appeals Management Center, the Veteran perfected an appeal from a February 2006 rating decision that denied TDIU. 

The issue of a higher initial rating for ulnar neuropathy was returned to the Board in February 2011.  The Board also took jurisdiction over the issue of TDIU, and remanded the matter for additional development, including adjudication of the Veteran's osteoarthritis claim, VA and private medical records, and a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the February 2011 Board remand.  Specifically, the requested VA and private medical records were obtained and the Veteran's claim for osteoarthritis was adjudicated.  Additionally, a VA medical examination was conducted in October 2014.  The Board finds that the medical examination and opinion are adequate and substantially comply with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, no further action is required to ensure compliance with the February 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, a remand remains necessary for the issue of TDIU.

The Board's electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a January 2016 notice of disagreement, filed by the Veteran for his scars claim, remains pending.  The RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where the NOD had not been recognized.  As the NOD has been recognized and additional action is pending, Manlincon is not applicable in this case.  Therefore, the claim remains under the jurisdiction of the RO at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  As discussed below, there is additional new evidence in the file pertinent to this claim.  This evidence is not, however, pertinent to the ulnar neuropathy claim as it contains no additional information relevant to rating this condition. 

FINDING OF FACT

The Veteran's service-connected right ulnar neuropathy is manifested by subjective complaints of numbness, pain, and difficulty gripping objects, as well as objective evidence of diminished sensation over the ulnar aspect of the dorsum of the right hand, resulting in no more than mild incomplete paralysis. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right ulnar neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is currently rated at 10 percent under Diagnostic Code 8516 for his right ulnar neuropathy.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  A thirty percent rating is warranted for moderate incomplete paralysis.  Id.  A forty percent rating is warranted for severe incomplete paralysis.  Id.  A maximum 60 percent evaluation is warranted for complete paralysis of the ulnar nerve producing a "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Initial Rating for Right Ulnar Neuropathy Analysis

The Veteran contends that he is entitled a rating in excess of 10 percent for his right ulnar neuropathy.  Specifically, before the Board in October 2004, he asserted that he experiences pain, weakness, and has trouble gripping objects.  He also contended that his right wrist becomes more painful after use and it impairs his ability to work or perform yard work.  The Veteran's VA medical records show consistent complaints of wrist pain, as well as stiffness and swelling.

The Veteran was afforded a VA examination in August 1999.  The examiner noted that the Veteran's motor, strength, and muscle tone of all major muscle groups in both upper extremities were within normal limits.  Pinprick sensation was decreased in the distribution of the right ulnar nerve in the right hand, and sensation was otherwise intact in the upper extremities.  The examiner reported that a July 1999 electrodiagnostic testing found evidence of right ulnar neuropathy that was difficult to localize.  The examiner diagnosed the Veteran with right ulnar neuropathy and concluded that "[t]his is a pure sensory branch of the right ulnar nerve and no motor deficit results from this."  He continued on to say that "[f]rom a neurological standpoint, since there is no motor deficit, this would result in only very minimal functional disability due to the numbness of the fourth and fifth digits of the right hand."  An orthopedic examination conducted in August 1999 showed that the Veteran had an exceptionally strong right grip. Range of motion testing showed dorsiflexion to 40 degrees and palmar flexion to 30 degrees, as well as complete pronation and somewhat restricted supination.  

In April 2002, a peripheral nerves examination showed diminished pinprick sensation over the ulnar aspect of the right hand dorsum.  Otherwise, pain and touch sensation were intact.  Strength and muscle tone of all major muscle groups in both upper extremities were normal.  The examiner concluded that there was no weakness or paralysis secondary to the Veteran's ulnar neuropathy; there was sensory loss only of the ulnar aspect of the right hand dorsum. 

The Veteran was afforded another VA nerve examination in September 2005.  Motor strength was normal, including those muscles innervated by the ulnar and median nerves, and he had good sensation within the ulnar nerve distribution.   An EMG conducted in October 2005 showed no evidence of right ulnar or median neuropathy.  In November 2008, a VA orthopedic examination showed the Veteran had a negative Tinel's sign on the right, as well as normal sensory results for the digits of the right hand, palm, and dorsum of the right hand.  Range of motion testing showed palmar flexion to 20 degrees and dorsiflexion to 40 degrees.  The examiner concluded that no neurological deficit was shown by nerve conduction study or by sensory/motor examination.  He opined that the functional loss and limitations in the joint of the right wrist, while related to the Veteran's 1998 surgery, did not stem from his ulnar neuropathy. 

Per the Board's February 2011 remand, the Veteran was afforded a peripheral nerves examination in October 2014.  The examiner attributed mild intermittent pain and mild paresthesias and/or dysesthesias of the right upper extremity to the Veteran's ulnar neuropathy.  Muscle strength, reflexes, and sensory results were normal across the board.  The examiner concluded that the Veteran had mild incomplete paralysis of the right ulnar nerve that does not impact his ability to work.  He remarked that the Veteran "has mild symptoms of the right ulnar nerve, wears [a] brace, and has problems mainly due to arthritis which [the Veteran] says are 'all over.'"  He further concluded that the Veteran's "ulnar nerve problem does not affect his ability to use his hand in active physical or sedentary work." 

Private records from 2001 to 2006 show treatment for a painful right wrist with swelling and stiffness.  In April 2006, he was diagnosed with osteoarthritis and pain, swelling, and stiffness, secondary to a right proximal row carpectomy, status post-operative.  The Veteran was being treated with anti-inflammatory medicine and a brace. 

After reviewing the medical and lay evidence, including the above, the Board finds that an initial evaluation in excess of 10 percent for right ulnar neuropathy is not warranted at any point during the appeal period.  The evidence shows that the Veteran's sensory disturbance is, at worst, mild.  Specifically, the VA examinations from August 1999 and April 2002 showed intact sensation except in the right ulnar nerve.  Additionally, the October 2005 EMG did not show neuropathy and the November 2008 examination showed no signs of neurological deficit.  The October 2014 examination did show mild intermittent pain and paresthesias and/or dysesthesias, but that the Veteran had normal sensory results.  

Moreover, the evidence overwhelmingly shows that the Veteran's right ulnar neuropathy is purely sensory and does not impair motor function.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  Here, the Veteran's disability picture more closely approximates a 10 percent rating in light of his intact sensation except in the right ulnar nerve, normal motor function, and the objective diagnostic testing results.  

The Board also considered the Veteran's complaints of limited motion, stiffness, and swelling.  These symptoms, however, have been related by medical evidence to the Veteran's osteoarthritis, which has been separately service-connected.  Specifically, the Board found the November 2008 and October 2014 VA examinations, as well as the Veteran's April 2006 private medical records, probative in their conclusions that these symptoms and related functional impairment are attributed to the Veteran's osteoarthritis.  

Additionally, while the Veteran is competent to report symptoms of weakness, stiffness, and swelling, he is not competent to determine which symptoms are due to his right ulnar neuropathy as opposed to his osteoarthritis.  Such a determination would require specific medical knowledge and training.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to post-
service knee symptoms).  Thus, Board finds that the medical evidence is probative in this regard. 

As the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for the Veteran's right ulnar neuropathy, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right ulnar neuropathy during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's ulnar neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's ulnar neuropathy is manifested by symptoms of numbness, mild intermittent pain, and weakness.  As discussed above, there is no motor impairment and the Veteran's disability is purely sensory, which necessitates a mild or moderate disability rating under the regulations.  The limited motion, stiffness, and swelling experienced by the Veteran have been addressed by his separate rating for osteoarthritis.  Thus, the Veteran's symptoms have been explicitly addressed by the rating criteria.  Higher ratings are available if additional limitations or instability is shown, as discussed above.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in September 2005 and November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, SSA records, and the Veteran's statements.  The Veteran was also afforded several VA examinations, including in November 2008 and October 2014.  The Board notes that the nerve examinations did not include a discussion of the factors delineated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As DeLuca factors are relevant to musculoskeletal disabilities, which are not at issue in this case, the Board finds that a remand is unnecessary to obtain an examination that addresses these factors.  Instead, the Board finds that the associated examinations account for symptoms relevant to the Veteran's neurological disability and are probative as to the severity of the Veteran's neurological disability.  Thus, these examinations are adequate and provide sufficient information for the Board to make a decision.

Additionally, the Board notes that the October 2014 examination did not include application of 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 as instructed by the Board in February 2011.  The Board finds, however, that the October 2014 examination is adequate and substantially complied with the Board's remand for several reasons.  First, the specified regulations concern disabilities of the musculoskeletal system, rather than neurological conditions, like ulnar neuropathy.  Second, the October 2014 examination did address the Veteran's motor function, trophic changes, and sensory disturbances, as required by 38 C.F.R. § 4.120, a regulation that governs evaluations of neurological conditions.  The examination also addressed the Veteran's symptoms, muscle strength, reflexes, and functional impairment.  Thus, there is sufficient information for the Board to determine whether the Veteran is entitled to a higher rating under Diagnostic Code 8516.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that substantial compliance with a Board or Court remand is required, not strict compliance).  

Moreover, the Veteran has been separately rated for osteoarthritis.  This rating for a musculoskeletal disability accounts for functional loss of the right wrist due to pain or weakness, fatigability, incoordination, and pain on movement of a joint, as required by 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.   For all of these reasons, a remand for a new examination would result in additional delay without having a reasonable chance of benefiting the Veteran's claim and is thus unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Finally, all due process considerations have been met.  Although additional evidence was received following the most recent Supplemental Statement of the Case (SSOC), including VA outpatient treatment records, the Board has reviewed the evidence and determined it is not relevant to the Veteran's initial rating claim for right ulnar neuropathy.  Thus, the Board finds that the solicitation of a waiver 

and/or remand for the RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).


ORDER

Entitlement to an initial rating in excess of 10 percent for right ulnar neuropathy is denied. 


REMAND

After the RO issued the December 2014 SSOC, new evidence was associated with the file that is relevant to the Veteran's TDIU claim.  Specifically, the RO granted service connection for osteoarthritis of the right wrist, secondary to the Veteran's right ulnar neuropathy, in a January 2015 rating decision, and for scars of the neck, tail bone, and right wrist in an October 2015 rating decision.  Additionally, the Veteran received a VA examination for his scars.  Because the RO did not address the new evidence in an updated SSOC, and the Veteran has not waived initial consideration by the RO, a remand is necessary to ensure due process is satisfied.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The issue of TDIU should be readjudicated in light of the new evidence associated with the record.  If the benefits sought on appeal are not granted, the Veteran and his representative, if any, should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


